Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-7, 9-13, 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 7 of U.S. Patent No. 11055905 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the Instant Application is broader than US Patent 11055905 B2.

The following is a claim comparison of claims 1, 3-7 of the Instant Application and claim 1, 4, 7 of US Patent 11055905 B2.

Instant Application 17336109
US Patent 11055905 B2  (US App 16535780)
1. A method in which one or more processing devices performs operations comprising: 

receiving a first image that depicts a storage container; 

identifying a sub-container within the storage container; 

performing a semantics pairing process to: 
select, from a virtual object library, a plurality of virtual objects that are semantically related to the sub-container; 




determine an arrangement of the plurality of virtual objects within the sub-container; 










generating a second image that depicts the arrangement of the plurality of virtual objects within the sub-container; and 

generating, for display, the second image depicting the storage container and the arrangement of the plurality of virtual objects within the sub-container.
1. A method in which one or more processing devices performs operations comprising: 

receiving a first image that depicts a storage container; 

identifying a sub-container within the storage container; 


selecting, from a virtual object library, a plurality of virtual objects that are semantically related to the sub-container; 

determining shapes for the plurality of virtual objects, respectively; 

determining an arrangement of the plurality of virtual objects within the sub-container 

based on semantics associated with the sub-container and the plurality of virtual objects, the plurality of virtual objects comprising a maximum number of virtual objects to arrange within the sub-container, wherein the plurality of virtual objects are arranged in groups within the sub-container based on similarities in shape within each of the groups of virtual objects; 

generating a second image that depicts the arrangement of the plurality of virtual objects within the sub-container; and 

generating, for display, the second image depicting the storage container and the arrangement of the plurality of virtual objects within the sub-container.
3. The method of claim 2, wherein determining the arrangement of the plurality of virtual objects within the sub-container 

based on the semantics comprises: 




determining a texture associated with each object of the plurality of virtual objects; and 

determining the arrangement of the plurality of virtual objects within the sub-container based in part on groups of virtual objects having similar textures.
4. The method of claim 2, wherein the plurality of virtual objects are arranged within the sub-container 

based in part on a relative size of each of the plurality of virtual objects with respect to the size of the three-dimensional box, the operations further comprising: 

determining a texture associated with each candidate virtual object; and 

determining the arrangement of the plurality of virtual objects within the sub- container based in part on groups of virtual objects having similar textures.
4. The method of claim 1, the operations further comprising: 

generating virtual lighting based on the arrangement of the plurality of virtual objects; and 




















modifying the second image to include the generated virtual lighting, wherein the second image includes the generated virtual lighting.
7. The method of claim 1, the operations further comprising: 

generating virtual lighting based on the arrangement of the plurality of virtual objects, 

wherein generating the virtual lighting comprises: 

identifying a source of light associated with the first image; 

determining virtual ambient lighting associated with each virtual object from the plurality of virtual objects; 

calculating a virtual diffuse lighting based on a location of the source of light relative to a surface of each virtual object from the plurality of virtual objects; 

calculating a virtual specular lighting based on a mirrored location of the source of light relative to the surface of each virtual object from the plurality of virtual objects; and 

combining the virtual ambient lighting, the virtual diffuse lighting, and the virtual specular lighting.
5. The method of claim 4, wherein 

generating the virtual lighting based on the arrangement of the plurality of virtual objects comprises: 

identifying a source of light associated with the first image; 





calculating a virtual diffuse lighting based on a location of the source of light relative to a surface of each virtual object from the plurality of virtual objects; 






generating the virtual lighting based at least in part on the calculated virtual diffuse lighting.
7. The method of claim 1, the operations further comprising: 

generating virtual lighting based on the arrangement of the plurality of virtual objects, wherein generating the virtual lighting comprises: 

identifying a source of light associated with the first image; 

determining virtual ambient lighting associated with each virtual object from the plurality of virtual objects; 

calculating a virtual diffuse lighting based on a location of the source of light relative to a surface of each virtual object from the plurality of virtual objects; 

calculating a virtual specular lighting based on a mirrored location of the source of light relative to the surface of each virtual object from the plurality of virtual objects; and 

combining the virtual ambient lighting, the virtual diffuse lighting, and the virtual specular lighting.
6. The method of claim 4, wherein 


generating the virtual lighting based on the arrangement of the plurality of virtual objects comprises: 




determining virtual ambient lighting associated with each virtual object from the plurality of virtual objects; and 











generating the virtual lighting based at least in part on the determined virtual ambient lighting.
7. The method of claim 1, the operations further comprising: 

generating virtual lighting based on the arrangement of the plurality of virtual objects, wherein generating the virtual lighting comprises: 

identifying a source of light associated with the first image; 

determining virtual ambient lighting associated with each virtual object from the plurality of virtual objects; 

calculating a virtual diffuse lighting based on a location of the source of light relative to a surface of each virtual object from the plurality of virtual objects; 

calculating a virtual specular lighting based on a mirrored location of the source of light relative to the surface of each virtual object from the plurality of virtual objects; and 

combining the virtual ambient lighting, the virtual diffuse lighting, and the virtual specular lighting.
7. The method of claim 4, wherein 


generating the virtual lighting based on the arrangement of the plurality of virtual objects comprises: 
identifying a source of light associated with the first image; 










calculating a virtual specular lighting based on a mirrored location of the source of light relative to the surface of each virtual object from the plurality of virtual objects; and 

generating the virtual lighting based at least in part on the calculated virtual specular lighting.
7. The method of claim 1, the operations further comprising: 

generating virtual lighting based on the arrangement of the plurality of virtual objects, wherein generating the virtual lighting comprises: 

identifying a source of light associated with the first image; 

determining virtual ambient lighting associated with each virtual object from the plurality of virtual objects; 

calculating a virtual diffuse lighting based on a location of the source of light relative to a surface of each virtual object from the plurality of virtual objects; 

calculating a virtual specular lighting based on a mirrored location of the source of light relative to the surface of each virtual object from the plurality of virtual objects; and 

combining the virtual ambient lighting, the virtual diffuse lighting, and the virtual specular lighting.
Claims 9-13 are similar to claims 1, 4-7

Claims 15-20 are similar to claims 1, 4-7



Thus, the applicants’ claims are not patentably distinct from US Patent 11055905 B2’s claims.

Claim Objections
Claims 8, 14, 18 objected to because of the following informalities:  
Claims 8, 14, 18 comprise the limitation a proximity to other objects of the plurality of objects.  There is insufficient antecedent basis for the term “objects” in the claim.  The term “objects” is objected to because a person of ordinary skill in the art would interpret “objects” as “virtual objects”, based on the use of “virtual objects” throughout the claims.

Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 9, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stansell et al. (“Stansell”, US Pre-Grant Publication 20180150791 A1).

Regarding claim 1, Stansell discloses a method in which one or more processing devices performs operations comprising: 
receiving a first image that depicts a storage container; 
identifying a sub-container within the storage container (Stansell (Fig. 6A [0060]) uses an AR device that captures marker images to determine the location of a shelf (510) with respect to a modular (504) (set of shelves).); 
performing a semantics pairing process to: 
select, from a virtual object library (Stansell [0037] discloses product databases with AR-optimized product data.  The product data includes a product image [0038].), a plurality of virtual objects that are semantically related to the sub-container (Stansell (Fig. 8A [0065]) illustrates displaying images of products (virtual objects) on empty shelves.  Stansell [0054]-[0055] discloses markers or other identifying information to identify the modular and shelf.  Stansell [0060] identifies the proper positioning of shelves according to the product data.); 
determine an arrangement of the plurality of virtual objects within the sub- container. (Stansell [0062] generates a product placement arrangement for the shelves in the modular, as evidenced by the AR device prompting the user to place a label or product at a particular location.  With respect to Stansell, the semantics are interpreted as locating a particular product on a modular/shelf location (Figs. 9A,B).)

In another embodiment, Stansell discloses generating a second image that depicts the arrangement of the plurality of virtual objects within the sub-container; and 
generating, for display, the second image depicting the storage container and the arrangement of the plurality of virtual objects within the sub-container.  (Stansell (Fig. 9A [0065]) illustrates displaying images of the products to be placed at specific locations on the modular.)
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine the embodiments of Stansell’s AR stocking system described above because with the embodiments being disclosed in a single reference, one of ordinary skill in the art before the time of the filing of the invention being aware of one embodiment would also have been aware of the others, thus it would have been obvious to one of ordinary skill in the art before the time of the filing of the invention to have combined these elements from two or more embodiments into a single arrangement for the benefit of enjoying the advantages of all the embodiments disclosed by Stansell to be combined into a single arrangement.

Regarding claim 9, Stansell discloses one or more processing devices; and a non-transitory computer-readable medium communicatively coupled to the one or more processing devices and storing instructions, wherein the one or more processing devices are configured to execute the instructions. (Stansell [0075])
In light of the rejection of claim 1, the remaining limitations for the system in claim 9 are similar and performed by the method in claim 1. Therefore, the remaining limitations in claim 9 are rejected for the same reason as claim 1.

Regarding claim 15, in light of the rejection in claim 8, the medium in claim 15 is similar and performed by the method in claim 8. Therefore, claim 15 is rejected for the same reason as claim 8.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stansell et al. (“Stansell”, US Pre-Grant Publication 20180150791 A1), in view of Lehmann et al. (“Lehmann”, US Pre-Grant Publication 20130218799 A1).

Regarding claim 2, the claimed invention for claim 1 is shown to be met with explanations from Stansell above.
Stansell does not describe the method of claim 1, wherein candidate virtual objects within the virtual object library are three-dimensional and are grouped according to semantic categories, and wherein determining the arrangement of the plurality of virtual objects within the sub-container based on the semantics comprises: 
computing a three-dimensional box corresponding to the sub-container; and 
determining an arrangement of the plurality of virtual objects based in part on a semantic category associated with each of the plurality of virtual objects.
However, these features are well known in the art as taught by Lehmann. For example, Lehmann discloses the method of claim 1, wherein candidate virtual objects within the virtual object library are three-dimensional and are grouped according to semantic categories (Lehmann [0039] identifies a 3D bounding box for items contained in a package volume when arranged for packing.  Lehmann (Figs 3A, 3B [0040]) illustrates 3D objects fitted into containers designed from 3D bounding boxes.  Lehmann [0039] may place the largest or heaviest items (semantic category) on the bottom of the box.), and wherein determining the arrangement of the plurality of virtual objects within the sub-container based on the semantics comprises: 
computing a three-dimensional box corresponding to the sub-container (Lehmann [0040] may recommend a standard container or a custom container to maximize volume utilization.); and 
determining an arrangement of the plurality of virtual objects based in part on a semantic category associated with each of the plurality of virtual objects.  (Lehmann [0039] identifies a bounding box for items contained in a package volume when arranged for packing.  Items are arranged based on packing guidelines (largest item placed on bottom, etc.)  Lehman calculates volumetric utilization (maximum number of items per volume) for items when placed in different sized/shaped containers.   Lehmann may place the largest or heaviest items (semantic category) on the bottom of the box.)
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine the embodiments of Stansell’s AR stocking system with Lehmann’s system for container selection for materials handling because with Lehmann’s system, item dimensions (e.g., known item dimensions or estimated item dimensions determined by an automated product dimension estimator) may be used to recommend suitable containers [0054].

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stansell et al. (“Stansell”, US Pre-Grant Publication 20180150791 A1), in view of Lehmann et al. (“Lehmann”, US Pre-Grant Publication 20130218799 A1), in view of Sawhney et al. (“Sawhney”, US Pre-Grant Publication 20160042252 A1).

Regarding claim 3, the claimed invention for claim 2 is shown to be met with explanations from Stansell and Lehman above.
Stansell and Lehman do not describe the method of claim 2, wherein determining the arrangement of the plurality of virtual objects within the sub-container based on the semantics comprises: 
determining a texture associated with each object of the plurality of virtual objects; and 
determining the arrangement of the plurality of virtual objects within the sub-container based in part on groups of virtual objects having similar textures.
However, these features are well known in the art as taught by Stansell and Sawhney. For example, Stansell and Sawhney disclose the method of claim 2, wherein determining the arrangement of the plurality of virtual objects within the sub-container based on the semantics comprises: 
determining a texture associated with each object of the plurality of virtual objects (Stansell (Fig. 8A [0065]) illustrates displaying images of products (virtual objects) on empty shelves.
Sawhney [0014] determines semantic attributes for images that include texture.); and 
determining the arrangement of the plurality of virtual objects within the sub-container based in part on groups of virtual objects having similar textures.  (Sawhney [0017] clusters image sets.  Sawhney [0061] defines cluster as a group of images having the same characteristics such as the same logo or distinctive markings (interpreted to include texture).)
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine the embodiments of Stansell’s AR stocking system, Lehmann’s system for container selection for materials handling with Sawhney’s system for multi-dimensional realization of visual content of an image collection because Sawhney’s system cluster’s image sets [0017] and Stansell displays images (virtual objects) of products (Fig. 8A).

Claim(s) 4, 10, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stansell et al. (“Stansell”, US Pre-Grant Publication 20180150791 A1), in view of Fujimaki et al. (“Fujimaki”, US Pre-Grant Publication 20160033770 A1).

Regarding claim 4, the claimed invention for claim 1 is shown to be met with explanations from Stansell above.
Stansell does not describe the method of claim 1, the operations further comprising: 
generating virtual lighting based on the arrangement of the plurality of virtual objects; and 
modifying the second image to include the generated virtual lighting, wherein the second image includes the generated virtual lighting.
However, these features are well known in the art as taught by Fujimaki. For example, Fujimaki discloses the method of claim 1, the operations further comprising: 
generating virtual lighting based on the arrangement of the plurality of virtual objects (Fujimaki (Figs. 14-15 [0160]-[0161]) illustrates virtual lighting added to an image.  A virtual bicycle (OB) is added to the scene.  A virtual directional light (DL) is added to the scene to create a virtual shadow (OBS) of the virtual bicycle.); and 
modifying the second image to include the generated virtual lighting, wherein the second image includes the generated virtual lighting.  (Fujimaki Fig. 15)
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine the embodiments of Stansell’s AR stocking system with Fujimaki’s augmented reality system because Fujimaki’s system supports shadows, specular reflection, and diffused reflection [0160].


Regarding claim 10, in light of the rejection in claim 4, the system in claim 10 is similar and performed by the method in claim 4. Therefore, claim 10 is rejected for the same reason as claim 4.


Regarding claim 16, in light of the rejection in claim 4, the medium in claim 16 is similar and performed by the method in claim 4. Therefore, claim 16 is rejected for the same reason as claim 4.

Claim(s) 5-7, 11-13, 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stansell et al. (“Stansell”, US Pre-Grant Publication 20180150791 A1), in view of Fujimaki et al. (“Fujimaki”, US Pre-Grant Publication 20160033770 A1), in view of Fortin (US Pre-Grant Publication 20160210722 A1).

Regarding claim 5, the claimed invention for claim 4 is shown to be met with explanations from Stansell and Fujimaki above.
Stansell and Fujimaki do not describe the method of claim 4, wherein generating the virtual lighting based on the arrangement of the plurality of virtual objects comprises: 
identifying a source of light associated with the first image; 
calculating a virtual diffuse lighting based on a location of the source of light relative to a surface of each virtual object from the plurality of virtual objects; 
generating the virtual lighting based at least in part on the calculated virtual diffuse lighting.
However, these features are well known in the art as taught by Fortin. For example, Fortin discloses the method of claim 4, wherein generating the virtual lighting based on the arrangement of the plurality of virtual objects comprises: 
identifying a source of light associated with the first image (Fortin (Fig. 3B [0078]) determines lighting for objects to be rendered.  Fortin [0141] identifies light sources having a bearing on the rendered viewpoint.); 
calculating a virtual diffuse lighting based on a location of the source of light relative to a surface of each virtual object from the plurality of virtual objects (Fortin [0144] renders pixels using diffuse lighting.  Fortin [0142] computes diffuse lighting as a function of the light source direction and the surface normal.); 
generating the virtual lighting based at least in part on the calculated virtual diffuse lighting.  (Fortin [0144] computes a pixel value as a function of the diffuse color and the diffuse lighting.)
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine the embodiments of Stansell’s AR stocking system, Fujimaki’s augmented reality system with Fortin’s system for rendering objects in a video game because Fortin’s system transform 3-D or 2-D coordinates of an object or group of objects into data representative of a displayable image, in accordance with the viewing perspective and prevailing lighting conditions [0078].

Regarding claim 6, the claimed invention for claim 4 is shown to be met with explanations from Stansell and Fujimaki above.
Stansell and Fujimaki as modified by Fortin further teach the method of claim 4, wherein generating the virtual lighting based on the arrangement of the plurality of virtual objects comprises: 
determining virtual ambient lighting associated with each virtual object from the plurality of virtual objects; and 
generating the virtual lighting based at least in part on the determined virtual ambient lighting.  (Fortin [0144] renders pixels using ambient lighting.)

Regarding claim 7, the claimed invention for claim 4 is shown to be met with explanations from Stansell and Fujimaki above.
Stansell and Fujimaki as modified by Fortin further teach the method of claim 4, wherein generating the virtual lighting based on the arrangement of the plurality of virtual objects comprises: 
identifying a source of light associated with the first image (Fortin (Fig. 3B [0078]) determines lighting for objects to be rendered.  Fortin [0141] identifies light sources having a bearing on the rendered viewpoint.); 
calculating a virtual specular lighting based on a mirrored location of the source of light relative to the surface of each virtual object from the plurality of virtual objects (Fortin [0144] renders pixels using specular lighting.  Fortin [0142] computes specular lighting as a function of the reflected lighting vector, well known as a function of the position of the light source.  Fortin [0141] identifies the direction of light sources.); and 
generating the virtual lighting based at least in part on the calculated virtual specular lighting.  (Fortin [0144] renders pixels using specular lighting.)

Regarding claim 11, in light of the rejection in claim 5, the system in claim 11 is similar and performed by the method in claim 5. Therefore, claim 11 is rejected for the same reason as claim 5.

Regarding claim 12, in light of the rejection in claim 6, the system in claim 12 is similar and performed by the method in claim 6. Therefore, claim 12 is rejected for the same reason as claim 6.

Regarding claim 13, in light of the rejection in claim 7, the system in claim 13 is similar and performed by the method in claim 7. Therefore, claim 13 is rejected for the same reason as claim 7.

Regarding claim 17, in light of the rejection in claim 5, the medium in claim 17 is similar and performed by the method in claim 5. Therefore, claim 17 is rejected for the same reason as claim 5.

Regarding claim 18, in light of the rejection in claim 6, the medium in claim 18 is similar and performed by the method in claim 6. Therefore, claim 18 is rejected for the same reason as claim 6.

Regarding claim 19, in light of the rejection in claim 7, the medium in claim 19 is similar and performed by the method in claim 7. Therefore, claim 19 is rejected for the same reason as claim 7.

Claim(s) 8, 14, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stansell et al. (“Stansell”, US Pre-Grant Publication 20180150791 A1), in view of Fujimaki et al. (“Fujimaki”, US Pre-Grant Publication 20160033770 A1), in view of Atkins et al. (“Atkins”, US Pre-Grant Publication 20130147862 A1).

Regarding claim 8, the claimed invention for claim 4 is shown to be met with explanations from Stansell and Fujimaki above.
Stansell as modified by Fujimaki further teach the method of claim 4, wherein generating the virtual lighting based on the arrangement of the plurality of virtual objects comprises: 
for each of the plurality of virtual objects: 
determining surface information for the virtual object comprising at least one of a texture, a reflectivity, a color, a shape, a relative position, a relative elevation, a flatness, a proximity to other objects of the plurality of objects, or a contrast (Fujimaki (Figs. 14-15 [0160]-[0161]) illustrates virtual lighting added to an image.  A virtual bicycle (OB) is added to the scene.  The shape of the bicycle is used to determine a shadow based on virtual lighting.); 
determining an amount of ambient lighting, diffuse lighting, or specular lighting for the virtual object. (Fujimaki [0160] determines the intensity of the virtual light source.)

Stansell and Fujimaki do not describe in response to the determining that the determined amount is less than a threshold amount, increasing the amount of ambient lighting, diffuse lighting, or specular lighting for the virtual object so that it equals the threshold amount.
However, these features are well known in the art as taught by Atkins. For example, Atkins discloses in response to the determining that the determined amount is less than a threshold amount, increasing the amount of ambient lighting, diffuse lighting, or specular lighting for the virtual object so that it equals the threshold amount.  (Atkins [0073] identifies a pixel value lower than a minimum threshold.  When a pixel value is lower than a minimum threshold, the pixel value is clipped to the minimum threshold.)
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine the embodiments of Stansell’s AR stocking system, Fujimaki’s augmented reality system with Atkins’ system for adjusting lighting values in a display because Fujimaki [0160] determines the intensity of the virtual light source and Atkins [0073] sets a minimum threshold for lighting assigned to a pixel value.

Regarding claim 14, in light of the rejection in claim 8, the system in claim 14 is similar and performed by the method in claim 8. Therefore, claim 14 is rejected for the same reason as claim 8.

Regarding claim 20, in light of the rejection in claim 8, the medium in claim 20 is similar and performed by the method in claim 8. Therefore, claim 20 is rejected for the same reason as claim 8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN Z ELBINGER whose telephone number is (571)272-5131. The examiner can normally be reached 8:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN Z ELBINGER/Primary Examiner, Art Unit 2613